internal_revenue_service number release date department of the treasury washington dc uil person to contact telephone number refer reply to cc it a b07 cam-153971-01 date date attn legend parent sub sub sub sub sub sub date technology technology technology technology technology technology dear this letter refers to a form_3115 application_for change in accounting_method filed by parent on behalf of sub sub sub sub sub and sub collectively the subsidiaries requesting permission to change their methods_of_accounting related to the production of delivery systems and the manufacture of packaging for the taxable_year beginning date year_of_change facts parent and the subsidiaries are members of a group of affiliated corporations filing consolidated federal_income_tax returns each member uses an overall accrual_method of accounting the subsidiaries develop produce and manufacture delivery systems for customers in the pharmaceutical industry the term delivery systems generally refers to the means by which a pharmaceutical product is introduced into the user’s body eg a gelcap capsule or inhaler production of delivery systems includes the incorporation or conversion of a customer’s proprietary ingredient s into topical oral inhaled or ophthalmic products before production begins the subsidiaries often provide early guidance to their customers on compatibility of various pharmaceutical and non-pharmaceutical ingredients alternative pharmaceutical delivery methods and their efficacy dosage capsule size and shape etc as part of these delivery system design and development activities the subsidiaries may perform clinical trials analytical studies and stability studies some of the subsidiaries also manufacture packages for customers in the pharmaceutical industry and fill those packages with the customers’ products packaging activities include manufacturing and filling bottles blister packaging and child-resistant packaging folding filling and sealing cartons and printing inserts outserts and labels some of the packages are produced using the subsidiaries’ own proprietary packaging processes and technologies under the present method the subsidiaries use an inventory_accounting method under sec_471 of the internal_revenue_code to account for their manufacturing and production activities the subsidiaries include in inventory costs all of the direct costs and the indirect_costs properly allocable to the production activities in accordance with sec_263a and the income_tax regulations thereunder the inventory costs are recovered through cost_of_goods_sold under the proposed method the subsidiaries would no longer use an inventory_accounting method for their manufacturing and production activities the subsidiaries propose to deduct direct_labor_costs and indirect production_costs other than indirect materials as the costs are incurred the subsidiaries propose to account for the direct materials and indirect materials used in the production or manufacturing activities as non-incidental materials_and_supplies under sec_1_162-3 and sec_461 the subsidiaries state that the proposed method_of_accounting does not conform to generally_accepted_accounting_principles or to the best_accounting_practice in the subsidiaries’ trade_or_business law analysis sec_471 provides that whenever in the opinion of the secretary the use of inventories is necessary in order to clearly determine the income of any taxpayer inventories shall be taken by such taxpayer these inventories shall be taken on such basis as the secretary may prescribe conforming as nearly as possible to the best_accounting_practice in the trade_or_business and as most clearly reflecting the income in order to clearly reflect income sec_471 requires taxpayers to maintain inventories in every case in which the production purchase or sale of merchandise is an income producing factor see sec_1_471-1 sec_263a requires producers and resellers of tangible_personal_property to include in inventory costs all of the direct and indirect_costs allocable to the production or resale activity taxpayers that produce custom-ordered goods pursuant to a contract with a customer or customers are generally subject_to the inventory requirements of sec_471 and the inventory cost capitalization requirements of sec_263a sec_263a defines the term produce very broadly by statute the term includes construct build install manufacture develop or improve the regulations add create raise or grow to the definition see sec_1_263a-2 though an activity may qualify as production under this broad definition a taxpayer is not considered to be producing property for purposes of sec_263a unless it is also an owner of the property for federal_income_tax purposes see sec_1_263a-2 the determination of whether a taxpayer is an owner of property it produces is based on all of the facts and circumstances including the various benefits_and_burdens_of_ownership vested with the taxpayer see sec_1_263a-2 a taxpayer may be considered an owner of property produced even though it does not have legal_title to the property some of the benefits_and_burdens_of_ownership are economic risk degree of control exercised by the parties right to dispose_of the property and rights and compulsion to repurchase the property see 85_tc_754 aff’d f 2d 9th cir and revrul_83_59 1983_1_cb_103 while the various benefits_and_burdens_of_ownership are important in analyzing tax_ownership they are not the exclusive tax_ownership factors indeed sec_1_263a-2 specifies that the determination should be based on all the facts and circumstances other facts and circumstances relevant to the determination of whether a taxpayer is an owner of property it produces include the degree of utility or value added by the taxpayer the separability of the products the extent to which a taxpayer’s production activities transform or convert the materials into a different product and whether the taxpayer’s efforts are necessary for a merchantable product the subsidiaries contend that they are service providers providing manufacturing services rather than producers and sellers of manufactured goods the subsidiaries argue that they are providing a service because they assemble custom- ordered products under specifications provided by the customer but even if we were to assume which we do not that the subsidiaries can be characterized as service providers it is well-settled that service providers are not automatically exempt from the requirement to maintain inventories see 420_f2d_352 1st cir inventories are required in every case in which the production purchase or sale of merchandise is an income producing factor see sec_1_471-1 this requirement applies even where the taxpayer also provides services to its customers see 420_f2d_352 moreover the mere fact that the subsidiaries manufacture custom items does not exempt them from the requirements of sec_471 and sec_263a see 20_tc_359 the 334_fsupp_23 s d ohio in wikstrom as in the instant case the product was made exclusively pursuant to contract according to specifications provided by the customer and the product if rejected by the customer could not be sold to others in wikstrom the tax_court held that the term merchandise was intended to cover items such as custom production tooling on order the court noted that wikstrom’s business was one in which there was a product to which revenues and expenses could readily be assigned the subsidiaries also contend that they are not tax owners of the property they produce and therefore should not be required to maintain inventories or capitalize production_costs the subsidiaries argue that they are not tax owners because they have limited rights to sell the property they produce to parties other than the customer for whom the property was produced the subsidiaries’ customers have intellectual_property rights in the products or the packaging produced by the subsidiaries also federal state and local law governing pharmaceutical distribution restricts or prohibits the subsidiaries from reselling some of the items they produce to parties other than the customer for whom it was produced according to the subsidiaries these factors preclude them from having the right to sell the finished goods to other parties and without the right to sell to other parties the subsidiaries cannot have sufficient benefits_and_burdens_of_ownership to be considered the tax owners of the property we do not believe however that these factors necessarily lead to the conclusion advocated by the subsidiaries the subsidiaries’ situation is not uncommon insofar as they produce goods that incorporate the intellectual_property of their customers when goods are produced to a customer’s specifications it is common for the finished goods to contain some intellectual_property right owned by the customer the goods may be produced according to a patented design using a patented material or may simply bear the trade_name of the customer in many cases the customer may be able to exercise its intellectual_property rights to restrict or prevent the manufacturer from selling the goods to other customers the fact that the customer has intellectual_property rights in the goods does not automatically mean that the manufacturer of those goods is not required to maintain inventories or capitalize the direct and indirect_costs of producing them see fame tool and wikstrom we also do not believe that the legal restrictions on the subsidiaries’ ability to sell the pharmaceutical products to anyone of its choosing preclude the subsidiaries from being considered a tax owner of the products legal restrictions on the resale of pharmaceutical products exist at virtually every level of the pharmaceutical distribution chain even the subsidiaries’ customers cannot sell certain pharmaceutical products to anyone of their choosing likewise retail pharmacies generally cannot dispense certain pharmaceuticals without a prescription from a licensed physician nor can the retail customer resell those pharmaceuticals given that legal restrictions on resale apply throughout the pharmaceutical distribution chain we do not believe that unfettered rights to sell certain pharmaceuticals are necessary for a determination of tax_ownership although not specifically expressed the subsidiaries’ written submissions assume that if a manufacturer produces a component or additive for property owned by another and installs or otherwise incorporates that component or additive into the other’s property pursuant to a contract the manufacturer is not a tax owner of the component or additive that it produced this assumption is incorrect the fact that a taxpayer incorporates property that it produced into property owned by another does not necessarily mean that the taxpayer is not a tax owner of the separate_property it produced clearly a tire manufacturer is no less an owner of tires it manufactures merely because it also installs those tires on automobiles owned by customers similarly we do not believe that a subsidiary’s lack of ownership in the pharmaceutical product contained in a package produced by the subsidiary precludes that subsidiary from qualifying as a tax owner of the packaging after reviewing the subsidiaries’ submitted facts and circumstances we believe that the subsidiaries have not demonstrated that their proposed method will clearly reflect income or is consistent with sec_471 and sec_263a and the regulations thereunder the subsidiaries acknowledge that the proposed method is not the best_accounting_practice in the trade_or_business the production purchase or sale of merchandise is an income producing factor in the subsidiaries businesses although contract rights intellectual_property rights and governmental regulations prevent the subsidiaries from having legal_title or unfettered rights to dispose_of the property the subsidiaries still have sufficient indicia of ownership in regard to the delivery systems the final products or both to be subject_to sec_471 and sec_263a sub sub and sub produce packaging by constructing boxes and other packaging from the raw materials and then filling the packaging with their customers’ pharmaceuticals packaging items produced include bottles blister packaging child-resistant packaging cartons inserts outserts and labels sub sub and sub are engaged in the production of merchandise that is an income producing factor and are therefore subject_to sec_471 additionally they have sufficient indicia of ownership in the boxes bottles and other packaging products to be considered tax owners under sec_263a sub develops and produces unique delivery systems for specific products customers receive early guidance from sub on ingredient compatibility variations in methods of delivery dosage and capsule size and shape recommendations sub 4's delivery systems some of which are proprietary technologies can improve the efficacy of the customers’ pharmaceuticals these proprietary technologies include technology technology technology and technology due to the fact sub assists its customers in maximizing the merchantability of the customers’ product uses sub 4's own proprietary technologies and provides many of the raw materials used to produce the products we conclude that sub is subject_to sec_471 and sec_263a sub is a leading producer of technology and other health-care products in topical oral inhaled and ophthalmic forms sub has developed a proprietary technology which it uses to package various pharmaceutical products for its customers sub is capable of handling projects from design through implementation for sophisticated pharmaceutical technology applications since sub uses its own materials and proprietary pharmaceutical enhancement technologies to produce pharmaceuticals for its customers it is subject_to sec_471 and sec_263a sub produces advanced controlled-release drug delivery systems for prescription and over-the-counter products sub uses specialized coating on granular drug particles in the production of oral tablets to provide controlled-release capabilities and taste masking abilities sub provides collaboration on the efficacy of the customer’s proprietary materials utility taste masking and controlled-release merchantability of the customer’s product and direct materials for the final form due to these factors sub is subject_to sec_471 and sec_263a because the subsidiaries have not demonstrated that the proposed method will clearly reflect income or is consistent with sec_471 and sec_263a and the regulations thereunder we cannot approve the subsidiaries’ requests to change to the proposed method_of_accounting this letter is directed only to the taxpayers that requested it and may not be used or cited as precedent in accordance with the provisions of a power_of_attorney on file with this office we are sending a copy of this ruling letter to the taxpayer’s authorized representatives sincerely yours __________________________ jeffery g mitchell senior technician reviewer branch office of associate chief_counsel income_tax accounting
